NOT DESIGNATED FOR PUBLICATION

                                              No. 124,111

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                             Appellant,

                                                    v.

                                         JUSTIN R. FREEMAN,
                                              Appellee.


                                   MEMORANDUM OPINION


        Appeal from Harvey District Court; JOE DICKINSON, judge. Opinion filed June 3, 2022. Reversed
and remanded with directions.


        Steven J. Obermeier, assistant solicitor general, and Derek Schmidt, attorney general, for
appellant.


        Steven D. Mank, of Wichita, for appellee.


Before SCHROEDER, P.J., GREEN and GARDNER, JJ.


        PER CURIAM: Justin R. Freeman was charged with two counts of aggravated
indecent liberties with a child. After considering the evidence presented at the
preliminary hearing, the district court dismissed the charges against Freeman, finding
there was no evidence any sexually abusive touching of the alleged victim occurred. The
State appeals from the dismissal, asserting the district court erroneously resolved
conflicting evidence in favor of the defense. Upon our review, we find, however weak the
evidence was at the preliminary hearing, a factual question still existed requiring




                                                    1
Freeman be bound over for trial on the charges presented. Thus, we must reverse and
remand to the district court for further proceedings.


                                           FACTS


       Freeman's children were friends with the alleged victim in this case, S.Y., and her
brother, D.C. S.Y. and D.C. would often play with Freeman's children in his home. A
family friend of the Freemans, Russell Walter, would often come over to the Freemans'
home to spend time with the family, share meals, and play with the children. At various
times, Freeman's daughters, as well as S.Y., would sit on his lap and he would tickle
them. The girls would also sit on Walter's lap, and he would tickle them as well. This
tickling always occurred over the clothes, with the lights on, in view of the other children,
and often with Freeman's wife present as well. No one thought anything was unusual
about the tickling as part of the children's play and interaction with Freeman and Walter.
These actions occurred regularly over many months. At some point, S.Y. told her mother,
S.C., the tickling made her uncomfortable, but S.C. had no concerns at that time, and S.Y.
continued to play with the Freeman children in the Freemans' home and participate in the
tickling with Freeman and Walter.


       In the spring of 2020, S.C. learned Freeman had been charged with sex crimes
involving another child. Even knowing about these charges, S.C. still allowed S.Y. to
visit the Freemans' home and play with Freeman's children. In August 2020, S.C. was
contacted at her home by law enforcement seeking information regarding the prior
allegations against Freeman. After the detective left her home, S.Y. told S.C. she thought
"[Freeman] touched [her] in some bad places." S.C. asked S.Y. where the touching
occurred, and S.Y. gestured toward her breasts, buttocks, and genital area. S.Y. later told
S.C. this touching occurred frequently. S.C. was upset and filed for a protection from
abuse order against Freeman on behalf of S.Y., alleging he touched S.Y.'s genitals. S.Y.
later told S.C. Walter had also touched her inappropriately.


                                             2
       S.Y.'s allegations were reported to law enforcement, who requested S.Y. go to the
Heart to Heart Child Advocacy Center for a forensic interview. In September 2020,
Jessica Taylor conducted the forensic interview, which was videorecorded and later
admitted as evidence at the preliminary hearing. Taylor also conducted a videorecorded
interview of D.C., which was included on the same DVD as S.Y.'s interview; however,
there is no indication D.C.'s interview was admitted or considered by the district court. In
the course of the interview, S.Y. told Taylor she had been touched by Freeman and
Walter. S.Y. said she did not like being tickled and did not want Freeman or Walter to do
so. Taylor asked S.Y. where she had been touched, and S.Y. then "gestured to the general
area" of what she described as "her privates." Taylor had S.Y. clarify what she meant by
"privates," and S.Y. "described them as vagina" when referring to an anatomical drawing.
S.Y. also claimed she was touched on or around her breasts and buttocks.


       In October 2020, Freeman and Walter were both charged with two counts of
aggravated indecent liberties with a child in separate cases. Walter is not a party to this
appeal; however, he is the appellee in State v. Walter (No. 124,115, this day decided)
(unpublished opinion), and the issues presented in both appeals are essentially identical.
In March 2021, the district court held a joint preliminary hearing. The State presented
testimony from Taylor, S.C., and the investigating officer, Deputy Nathan Regier. The
recording of Taylor's interview of S.Y. was admitted during Taylor's testimony. The
district judge indicated he would take the matter under advisement and issue a written
ruling after watching the interview video again because there were parts he could not hear
clearly. After considering the evidence, the district court issued a written decision
dismissing the charges against both Freeman and Walter, stating, in relevant part:


              "I listened to the interview with the alleged victim at the Heart to Heart
       Advocacy Center.




                                                   3
               "Apparently, Mr. Freeman and Mr. Walter tickled the alleged victim a lot and I
       understand this was a fairly regular occurrence when the ten year old girl went to play
       with her friends.
               ....
               "No one, including the child, thought anything of the tickling until charges were
       filed against Mr. Freeman. The same conduct that was repeated countless times then was
       viewed in a new light.
               "The evidence before the court is the same evidence that was an everyday
       occurrence repeated in front of various adults and children. The same conduct, tickling,
       which did not raise red flags at the time, is the conduct which must be examined for a
       probable cause finding today. There were no demonstrable signs of sexual abuse at the
       time of the alleged occurrence. The circumstances of another offense[] understandably
       raised red flags with the child's parents here, but cannot act as a substitute for a probable
       cause finding in this case.
               "Is it possible that Mr. Freeman and Mr. Walter's tickling was a ruse for touching
       the child? Yes, that is possible but the standard is probable cause, which is obviously a
       higher burden than raising the mere possibility of a criminal offense.
               "The charges against Mr. Freeman and Mr. Walter are dismissed."


       Additional facts are set forth as necessary.


                                               ANALYSIS


Standard of Review


       The State now appeals the district court's dismissal of the charges against Freeman
following the preliminary hearing. At a preliminary hearing, the district court hears the
State's evidence and determines (1) whether a felony has been committed and (2) whether
there is probable cause to believe that the defendant committed the crime. Our standard
of review is de novo on appeal of a district court's dismissal of charges for lack of
probable cause after the preliminary hearing. State v. Washington, 293 Kan. 732, 733-34,
268 P.3d 475 (2012).

                                                     4
       Probable cause requires the court to find the evidence is "'sufficient to cause a
person of ordinary prudence and caution to conscientiously entertain a reasonable belief'"
of the defendant's guilt. State v. Brown, 299 Kan. 1021, 1030, 327 P.3d 1002 (2014),
overruled on other grounds by State v. Dunn, 304 Kan. 773, 375 P.3d 332 (2016). In
determining whether this standard is satisfied, the district judge must draw all inferences
in favor of the State. "Even where the evidence is weak, the defendant should be bound
over for trial if the evidence tends to disclose that the offense charged was committed and
that the defendant committed it. [Citation omitted.]" Washington, 293 Kan. at 734. Where
the evidence fails to establish a felony has been committed, the court must discharge the
defendant. K.S.A. 2020 Supp. 22-2902(3).


       To the extent the issue requires us to interpret the statute under which Freeman
was charged—K.S.A. 2019 Supp. 21-5506(b)(3)(A)—it presents a question of law
subject to unlimited review. State v. Stoll, 312 Kan. 726, 736, 480 P.3d 158 (2021).


Discussion


       K.S.A. 2019 Supp. 21-5506(b)(3)(A) defines aggravated indecent liberties with a
child as: "Any lewd fondling or touching of the person of either the child or the offender,
done or submitted to with the intent to arouse or to satisfy the sexual desires of either the
child or the offender, or both," done "with a child who is under 14 years of age." Here, it
is undisputed S.Y. was under 14 years of age when the alleged touching occurred. Thus,
we look to see if (1) any touching of S.Y. was lewd and (2) whether Freeman acted with
the requisite intent—to arouse or satisfy his own sexual desires, S.Y.'s, or both.


       With this understanding, our Supreme Court explained in State v. Ta, 296 Kan.
230, 242-43, 290 P.3d 652 (2012):




                                              5
       "[W]hether a touching is lewd should be determined by considering the common
       meaning of the term 'lewd,' that is whether a touching is 'sexually unchaste or
       licentious; suggestive of or tending to moral looseness; inciting to sensual desire or
       imagination; indecent, obscene, or salacious.' In considering if a touching meets this
       definition, a factfinder should consider whether the touching 'tends to undermine the
       morals of a child [and] . . . is so clearly offensive as to outrage the moral senses of a
       reasonable person.' [Citations omitted.]"


       However, "a defendant's mental state should not be used to define or determine
whether a touching is lewd." 296 Kan. at 242. In other words, even if a defendant touches
a child with the requisite intent—"to arouse or to satisfy the sexual desires of either the
child or the offender, or both"—the touching itself must be lewd in order to constitute
aggravated indecent liberties with a child. K.S.A. 2019 Supp. 21-5506(b)(3)(A); see Ta,
296 Kan. at 242-43.


       The Ta court found: "[T]he State presented evidence that Ta caressed the
children's faces, hair, arms, and legs. This type of touching, when considered without
regard to surrounding circumstances, was not lewd." 296 Kan. at 243. The Ta court
noted, however, the touching must be considered in the context of the surrounding
circumstances. Although Ta was a stranger, his touching of the children alarmed their
mothers, and Ta admitted he had urges to have sex with young children when the
touching occurred, the Ta court still found insufficient evidence to support Ta's
conviction because "the touches were not indecent, obscene, salacious, unchaste, or
licentious. Nor did the touches tend to undermine the morals of the children or outrage
the moral sense of a reasonable person. [Citation omitted.]" 296 Kan. at 243.


       Here, however, S.Y. alleged Freeman touched her breasts, buttocks, and genital
areas. This type of touching appears lewder than the touching of the children's faces, hair,
arms, and legs in Ta. Granted, there was some conflicting evidence as to where Freeman
touched S.Y., as the district court noted in its discussion of the video interview, wherein


                                                     6
S.Y. generally motioned to her front torso area when asked where she was touched. Still,
S.Y. told her mother and Taylor that Freeman touched her breasts, buttocks, and vaginal
areas. The circumstances of the touching—done over the clothing in view of the other
children and Freeman's wife and was a regular occurrence—likely weaken the State's
claims. Still, all inferences must be drawn in favor of the State, despite weak or
conflicting evidence. Although the district court may be right the evidence is weak, it is
still a fact question for a jury to determine if Freeman's acts support lewd touching
beyond a reasonable doubt. See Washington, 293 Kan. at 734.


       "Whether a touching is lewd depends upon the totality of the circumstances and is
a question for the jury. Accordingly, whether the action offends the moral senses of a
reasonable person is a determination left to the jury. [Citations omitted.]" State v.
Rutherford, 39 Kan. App. 2d 767, 776, 184 P.3d 959 (2008). The Ta court addressed
whether the circumstances of the touching supported a criminal conviction, i.e., if it
amounted to proof beyond a reasonable doubt. See 296 Kan. at 242-43. However, the
salient question in this appeal is whether there is probable cause that Freeman committed
the charged offenses when the evidence presented at the preliminary hearing is resolved
in favor of the State. See Washington, 293 Kan. at 734. Here, the district court erred in
finding there was not probable cause Freeman engaged in lewd fondling or touching of
S.Y. Perhaps the outcome would be different if the same evidence was presented at trial
and Freeman was challenging a criminal conviction. But that is not the issue before us,
and we decline to speculate on that point. Viewed through the proper lens, "the evidence
[was] sufficient to cause a person of ordinary prudence and caution to conscientiously
entertain a reasonable belief" that Freeman lewdly touched S.Y. Brown, 299 Kan. at
1030; see Rutherford, 39 Kan. App. 2d at 776.


       As to the requisite mental state, the Rutherford panel noted: "With regard to
arousal, this court further has held that proof of actual arousal is not required. Intent to
arouse the sexual desires of the victim or the defendant is sufficient, which may be shown


                                               7
by circumstantial evidence. [Citations omitted.]" 39 Kan. App. 2d at 776. Neither
Freeman nor the State explicitly address whether there was sufficient evidence presented
to find probable cause Freeman acted with the requisite intent. The Ta court "cautioned
against collapsing the separate elements of a lewd touching and an intent to arouse into
one element." 296 Kan. at 241. Both must be proven to constitute the offense. 296 Kan. at
242. Here, however, it does not appear the district court's decision turned on Freeman's
intent; its ruling focused entirely on whether the touching was lewd. Further, "intent is a
question of fact for the jury." State v. Mitchell, 262 Kan. 434, 437, 939 P.2d 879 (1997).
Thus, we believe it would have been inappropriate for the district court to decide this
point based on the evidence presented at the preliminary hearing.


       There was sufficient circumstantial evidence to find probable cause Freeman acted
with the requisite intent based on where he allegedly touched S.Y. and her allegation this
happened many times. Even though the evidence at this stage of the proceeding may be
weak as to whether any criminal conduct occurred, it remains a fact question for a jury to
determine if the State, on remand, chooses to pursue the case.


       Reversed and remanded with directions.




                                             8